         Case 5:21-cv-00127-C Document 1 Filed 05/27/21                 Page 1 of 9 PageID 1



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION

    SHERRY FRANEK                                        §
                                                         §
          Plaintiff,                                     §
                                                         §
    v.                                                   §   CIVIL ACTION NO. 5:21-cv-127
                                                         §
    FERGUSON ENTERPRISES, LLC,                           §
                                                         §
          Defendant.                                     §
                                                         §

                                   DEFENDANT’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1331–32, Defendant Ferguson Enterprises, LLC (“Ferguson” or

“Defendant”) hereby removes the above-styled civil action currently pending in the 72nd District

Court of Lubbock County Texas, Cause No. 2021543893, to the United States District Court for

the Northern District of Texas, Lubbock Division.

                                             I. STATEMENT OF THE CASE

          On April 22, 2021, Sherry Franek (“Franek”) filed Plaintiff’s First Amended Original

Petition1 in Cause No. 2021543893, styled Sherry Franek v. Ferguson Enterprises, LLC, in the

72nd District Court of Lubbock County, Texas. Franek brings suit for violations of section 21 of

the Texas Labor Code, alleging that Ferguson discriminated against her on the basis of age, sex,

and disability. Ferguson was served on April 28, 2021. See Exhibit A-10.




1
 A copy of Plaintiff’s First Amended Original Petition is attached as Exhibit A-6 (Petition). The
First Amended Original Petition is the first petition to name Ferguson Enterprises, LLC as a
defendant.
DEFENDANT’S NOTICE OF REMOVAL                                                               Page 1 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21                  Page 2 of 9 PageID 2



                                             II. GROUNDS FOR REMOVAL

A.        Diversity Jurisdiction

               a. The Parties are Citizens of Different States

          Because there is complete diversity of citizenship between Plaintiff and Ferguson,

removal is appropriate. See 28 U.S.C. § 1332(a); Carden v. Arkoma Assocs., 494 U.S. 185, 187

(1990) (diversity jurisdiction requires that no plaintiff be from the same state as any defendant);

Strawbridge v. Curtiss, 7 U.S. 267, 2 L. Ed. 435 (1806).

          Ferguson Enterprises, LLC is a Virginia limited liability company. See Exhibit B

(Declaration of Laura Maxson (“Maxson Decl.”) at ¶ 4). Because it is a limited liability

company, rather than a corporation, the Court determines its citizenship by looking to the

citizenship of its members. See Settlement Funding, LLC v. Rapid Settlements, Ltd., 851 F.3d

530, 536 (5th Cir. 2017) (“A party seeking to establish diversity jurisdiction must specifically

allege the citizenship of every member of every LLC or partnership involved in a litigation.”);

MidCap Media Fin., LLC v. Pathway Data, Inc., No. 1:15-CV-0060 AWA, 2020 WL 773442, at

*2 (W.D. Tex. Feb. 18, 2020) (“[T]hus the inquiry requires determining the citizenship of each

member within the MidCap chain of membership on the date this suit was filed.”). The Court

may stop moving up the chain of ownership when it reaches an LLC whose members are only

individuals or corporations. See Nunez v. ACE Am. Ins. Co., No. CV 17-1593-JJB-EWD, 2017

WL 6997341, at *4 (M.D. La. Dec. 28, 2017), report and recommendation adopted, No. CV 17-

1593-BAJ-EWD, 2018 WL 493398 (M.D. La. Jan. 16, 2018) (“[F]or each member of an LLC

that is itself an LLC or partnership, its members and their citizenship must be identified and

traced up the chain of ownership until one reaches only individuals and/or corporations because

only natural person and corporations have a legal existence—for diversity purposes—that is not


DEFENDANT’S NOTICE OF REMOVAL                                                              Page 2 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21                Page 3 of 9 PageID 3



dependent on the citizenship of their constituent members.”) (internal quotations omitted); see

also United States Liab. Ins. Co. v. M Remodeling Corp., 444 F. Supp. 3d 408, 410 (E.D.N.Y.

2020) (“[I]f any of an LLC’s members are themselves non-corporate entities, then a plaintiff

must allege the identity and citizenship of their members[.]”) (emphasis added).

          Ferguson Enterprises, LLC has only one member: it is wholly owned by Ferguson US

Holdings, Inc., a Virginia corporation with a principal place of business in Virginia. See Maxson

Decl. at ¶ 5. “For the purposes of diversity jurisdiction, a corporation is a citizen of the state in

which it was incorporated and the state in which it has its principal place of business.” Tewari

De-Ox Sys., Inc. v. Mountain States/Rosen Liab. Corp., 757 F.3d 481, 483 (5th Cir. 2014). A

corporation’s “principal place of business” is where its “nerve center” is located. Hertz Corp. v.

Friend, 559 U.S. 77, 130 S.Ct. 1181, 175 L.Ed.2d 1029 (2010). Ferguson US Holdings, Inc. is a

citizen of Virginia for a number of reasons. First, it is incorporated in that state. See Maxon Decl.

at ¶ 5. Second, the corporation’s headquarters are located in Newport News, Virginia. Id.

Newport News is where the corporation’s officers and directors are located, and where they

engage in “direction, control, and coordination” of the corporation’s activities.2 Id. Decisions

about the corporation’s “business strategy and finances are decided in Newport News.” Id.

Newport News is also where the corporation’s corporate records are stored. Id.

          Accordingly, Ferguson Enterprises, LLC is a citizen of Virginia. Plaintiff is a citizen of

Texas. See Petition at II; see also Exhibit C (Declaration of Teresa Cooper (“Cooper Decl.”) at

¶ 6) (establishing that Franek’s last known address is in Slaton, TX). As a result, there is

2
  Ferguson US Holdings, Inc. is a holding company. See Maxson Decl. at ¶ 5. This does not
change the analysis. Courts still consider where the holding company’s nerve center is located,
even the only business of the entity is management of its assets. Johnson v. Smithkline Beecham
Corp., 724 F.3d 337, 353 (3d Cir. 2013) (applying the nerve center test even though “all holding
companies do is hold”) (internal quotations omitted).

DEFENDANT’S NOTICE OF REMOVAL                                                               Page 3 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21              Page 4 of 9 PageID 4



complete diversity between the parties.

               b. The Amount in Controversy Exceeds $75,000

          In order to establish diversity jurisdiction, the amount in controversy must exceed

$75,000.3 See 28 U.S.C. § 1332(a). Plaintiff’s Petition states that 72nd District Court of Lubbock

County, Texas has jurisdiction “because the damages are in excess of $500.” See Petition at II.

This pleading violates the Texas Rules of Civil Procedure because it does not include a damages

bracket. See Tex. R. Civ. P. 47(c). But Plaintiff’s failure to properly plead damages does not

prevent removal.

          “In removal practice, when a complaint does not allege a specific amount of damages, the

party invoking federal jurisdiction must prove by a preponderance of the evidence that the

amount in controversy exceeds the jurisdictional amount.” St. Paul Reinsurance Co. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). The district court must first examine the

plaintiff’s pleading “to determine whether it is ‘facially apparent’ that the claims exceed the

jurisdictional amount. If it is not thus apparent, the court may rely on ‘summary judgment-type’

evidence to ascertain the amount in controversy.” Id.

          Specifically, in employment cases, courts have held that the amount of back pay, alone,

sought by a plaintiff may satisfy the amount in controversy. Hanson v. K Mart Corp., No. EP-08-

CA-267-FM, 2008 WL 4372701, at *4 (W.D. Tex. Sept. 11, 2008) (“Defendant has


3
   By providing an analysis of the amount in controversy, Ferguson makes no admission of
liability or plaintiff’s entitlement to any damages. See Plyler v. Whirlpool Corp., No. 08 C 6637,
2012 WL 469883, at *2 (N.D. Ill. Feb. 13, 2012) (“[A] defendant’s statement in a Notice of
Removal concerning the amount in controversy does not constitute a judicial admission to
plaintiff’s ultimate damage entitlement.”). To find otherwise “would result in a minimum
recovery of $75,000 in every removal action because removing defendants would be judicially
estopped by their assertions that the amount in controversy exceeds $75,000.” Mechler v. John
Hancock Life Ins. Co., No. 07 C 0724–CB–M, 2008 WL 4493230 at *6 (S.D.Ala. Sept. 30,
2008).
DEFENDANT’S NOTICE OF REMOVAL                                                             Page 4 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21               Page 5 of 9 PageID 5



demonstrated back pay alone could satisfy the amount in controversy based upon the salary

Plaintiff was receiving when she was terminated.”). When a plaintiff alleges punitive damages,

front pay, and attorneys’ fees, as Franek does here (see Petition at Prayer, ¶¶ 2, 4–5), the

jurisdictional minimum is further established. Goosens v. AT&T Corp., No. EP-00-CA-002-DB,

2000 WL 33348222, at *2 (W.D. Tex. Apr. 3, 2000) (“Plaintiff also seeks punitive damages

which, in all likelihood, would be at least equal to the amount of compensatory damages Plaintiff

claims, which the Court already noted above are likely to meet the amount in controversy

alone.”); Finley v. Network Commc’ns, Inc., No. 3:10-CV-1575-B, 2010 WL 4628108, at *3

(N.D. Tex. Nov. 5, 2010) (same, collecting cases).

          At the time she was terminated, and based on her last few years of employment, Plaintiff

received annualized earnings of over $157,701. (See calculation infra.) Because Plaintiff seeks

back pay for the past 23 months (and counting),4 and because her Prayer asks for an award of all

back pay to which she may be entitled, it is evident that the Plaintiff seeks relief in excess of

$75,000. See Petition at Prayer, ¶ 2 (seeking the court to “[d]irect the Defendant party to pay

Plaintiff all back pay, front pay, and all other benefits, increments, etc., to which they [sic] are

entitled”).

          In 2017, Plaintiff’s W-2 earnings from Defendant were $164,015.41. See Cooper Decl. at

¶ 3. In 2018, Plaintiff’s W-2 earnings from Defendant were $158,753.29. Id. at ¶ 4. In 2019,

Plaintiff’s last pay check was for the pay period ending June 28, 2019. Id. at ¶ 5. For the partial

year that she worked between January 1, 2019 and June 28, 2019, Plaintiff’s W-2 earnings from

Defendant were $71,483.78. Id. Thus, on an annualized basis she earned approximately $157,701


4
  Plaintiff’s last pay check was for a period ending June 28, 2019. See Cooper Decl. at ¶ 5. Since
that date, 23 months have passed to the present (July 2019 – May 2021).

DEFENDANT’S NOTICE OF REMOVAL                                                               Page 5 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21               Page 6 of 9 PageID 6



over her last 2.5 years of employment with Defendant ($164,015.41 + $158,753.29 +

$71,483.78)/2.5 years = $157,700.99/year). The claim for back pay alone for 23 months since her

final pay period would amount to damages of $302,260.25 ($157,701/12 months =

$13,141.75/month X 23 months = $302,260.25).5 Even if Plaintiff argues that her earnings were

trending down in 2019 at the time of her termination, her annualized earnings in 2019 were still

$142,967.56 ($71,483.78 X 2 = $142,967.56), which would amount to back pay of $274,015.41

($142,967.56/12 months = $11,913.71/month X 23 months = $274,015.41).

          Additionally, Plaintiff seeks liquidated damages equal to the sum of damages awarded for

back pay. See Petition at Prayer ¶ 3. As Ferguson explains further below, liquidated damages are

not available for Plaintiff’s claims under Texas state law. However, liquidated damages are

available under the ADEA, upon a finding of willfulness. Tyler v. Union Oil Co. of California,

304 F.3d 379, 401 (5th Cir. 2002) (mandating an award of liquidated damages equal to the

amount of a back pay award upon a finding of willfulness). If Plaintiff is awarded liquidated

damages as she has requested, then her potential recovery (and amount in controversy) would

rise from $302,260.25 to $604,520.50.

          Plaintiff also seeks punitive damages, which are available under the Texas Commission

on Human Rights Act (“TCHRA”), and which would be capped at $300,000. See Tex. Lab. Code

§ 21.2585(d). Attorneys’ fees, even in an unknown amount, are also “properly added to the

calculation.” Goosens, 2000 WL 33348222, at *2. Accordingly, there is no genuine dispute as to

any material fact that the $75,000 jurisdictional minimum is satisfied.


5
  Courts calculate back pay for purposes of ascertaining amount in controversy simply by
multiplying the plaintiff’s salary by the number of months for which she seeks back pay. See
Finley, 2010 WL 4628108, at *3 n.2 (“Plaintiff alleges that her income was $40,000 plus
commission, phone, and mileage. The time between firing and filing of lawsuit was over a year.
Thus, her claim for back pay necessarily exceeds $40,000.”) (citation omitted).
DEFENDANT’S NOTICE OF REMOVAL                                                             Page 6 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21                Page 7 of 9 PageID 7



B.        Federal Question Jurisdiction

          This Court also has jurisdiction because this action arises under the laws of the United

States. See 28 U.S.C. § 1331. It is true that Plaintiff styles her claims as arising under Texas state

law, specifically under the TCHRA related to claims of age, sex, and disability discrimination.

See Petition at IV. But that is not the end of the inquiry. Plaintiff also seeks liquidated damages,

which are unavailable under the TCHRA. See Tex. Lab. Code § 21.258; cf. Petition at Prayer ¶ 3.

Such relief would, however, be available pursuant to an age claim under the ADEA upon a

finding of willfulness. Tyler, 304 F.3d at 401.

          When a Plaintiff seeks relief that is not available on her state law claims, but only

pursuant to federal law, she introduces a federal question, irrespective of how her claims are

styled. Medina v. Ramsey Steel Co., 238 F.3d 674, 680 (5th Cir. 2001). In Medina, the plaintiff

brought suit alleging age discrimination and retaliatory discharge under the TCHRA. Id. at 679.

Importantly, the plaintiff alleged that he was entitled to liquidated damages. Id. at 680. The

defendant removed the case to federal court, and the plaintiff filed a motion to remand, which the

district court denied. Id. On appeal, the Fifth Circuit noted that liquidated damages are not

available under the TCHRA. Id. As a result, it affirmed the district court’s denial of the

plaintiff’s motion to remand: “From the face of Medina’s well-pleaded complaint, it is clear that

Medina is not proceeding on the exclusive basis of state law. Instead, the damages he seeks are

authorized only by federal law. Therefore, the district court’s denial of Medina’s motion to

remand was appropriate.” Id. (citation omitted); see also Davoodi v. Austin Indep. Sch. Dist., 755

F.3d 307, 309 (5th Cir. 2014) (citing Medina and finding federal question jurisdiction when a

plaintiff incorporated into his Complaint his EEOC Charge—which alleged violations of Title

VII—even when the Complaint itself alleged only state law claims, because the Charge sought


DEFENDANT’S NOTICE OF REMOVAL                                                                Page 7 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21                Page 8 of 9 PageID 8



relief under federal law).

          The same result should apply here. Plaintiff seeks relief—the exact same relief at issue in

Medina—that is not available to her under the TCHRA and only available under federal law. As

a result, her pleadings implicate a federal question, and furnish this Court with jurisdiction.

             III. THE PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

          Franek served Ferguson with her Petition on April 28, 2021. See Petition at 1.

Accordingly, removal is timely. See 28 U.S.C. § 1446(b). Venue for this removal is likewise

proper to the United States District Court for the Northern District of Texas, Lubbock Division,

because this district and division includes Lubbock County, Texas, where Franek’s Petition is

pending. See 28 U.S.C. § 1441(a); 28 U.S.C. § 124(a)(7) (stating that the Lubbock Division of

the Northern District of Texas includes Lubbock County).

          Additionally, Notice of Removal of this matter is timely sent to the state court where the

action is pending. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served in the state court action, including the Complaint, are attached as exhibits. See Exhibits

A-1– A-11

                                             IV. CONCLUSION

          In summary, this Court has diversity and federal question jurisdiction over this action,

and this Notice of Removal is timely. The parties are diverse, and based on Plaintiffs’ demand

for damages, the amount in controversy exceeds $75,000. Plaintiff also seeks liquidated

damages, which are only available to her under federal law. Accordingly, removal is proper.




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 8 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
       Case 5:21-cv-00127-C Document 1 Filed 05/27/21                     Page 9 of 9 PageID 9



Dated: May 27, 2021                                          Respectfully submitted,

                                                             /s/ Joel S. Allen
                                                             Joel S. Allen
                                                             Texas Bar No. 00795069
                                                             jallen@mcguirewoods.com
                                                             Melissa M. Hensley
                                                             Texas Bar No. 00792578
                                                             mhensley@mcguirwoods.com
                                                             Alexander J. Toney
                                                             Texas Bar No. 24088542
                                                             atoney@mcguirewoods.com
                                                             MCGUIREWOODS, LLP
                                                             2000 McKinney Avenue
                                                             Suite 1400
                                                             Dallas, TX 75201
                                                             Telephone: 214.932.4640
                                                             Facsimile: 214.932.6499

                                                             ATTORNEYS FOR DEFENDANT
                                                             FERGUSON ENTERPRISES, LLC



                                             CERTIFICATE OF SERVICE

     I certify that on May 27, 2021, the foregoing document was served via the Court’s
CM/ECF filing system on the following counsel of record:

          J. Paul Manning
          FIELD, MANNING, STONE,
          HAWTHORNE & AYCOCK, P.C.
          2112 Indiana Avenue
          Lubbock, Texas 79410-1499
           jpmanning@lubbocklawfirm.com

                                                      /s/ Joel S. Allen




DEFENDANT’S NOTICE OF REMOVAL                                                               Page 9 of 9
Sherry Franek v. Ferguson Enterprises, LLC
143871326_1
